

117 HR 3227 IH: Demilitarizing Local Law Enforcement Act of 2021
U.S. House of Representatives
2021-05-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3227IN THE HOUSE OF REPRESENTATIVESMay 13, 2021Ms. Velázquez (for herself, Ms. Pingree, Ms. Norton, Ms. Pressley, Mr. Pocan, Ms. Schakowsky, Mr. Espaillat, Ms. Bush, Mr. McGovern, Ms. Castor of Florida, Ms. Tlaib, Ms. Omar, Ms. Lee of California, Ms. Clarke of New York, Mrs. Carolyn B. Maloney of New York, Ms. Ocasio-Cortez, Mr. Khanna, and Mr. Beyer) introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo repeal the military surplus program under title 10, United States Code.1.Short titleThis Act may be cited as the Demilitarizing Local Law Enforcement Act of 2021.2.Repeal of Department of Defense support to law enforcement agencies(a)In generalChapter 153 of title 10, United States Code, is amended by striking section 2576a.(b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by striking the item relating to section 2576a.